DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 4 is objected to because of the following informalities:  Claim states as “The system of claim wherein the display”. Examiner presumes the statement should read as “The system of claim 1 wherein the display” Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 7-9, 11, 14, 15, 17, 20 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hastings et al (US Pub. 20180307397) in view of Gaston et al (US Patent NO. 10852828).
Regarding claim 1, Hastings discloses:
A mixed reality system, (at least refer to fig. 1 and paragraph 23. Describes the head mounted display device provides a mixed reality experience) comprising: 
At least one tracking device, (at least refer to fig. 6 and paragraph 63. Describes the motion of a user holding a wand may be tracked); 
The tracking device is configured to transmit data to a computing device, (at least refer to fig. 6 and paragraphs 63, 84. Describes for example, the motion of a user holding a wand may be tracked and utilized for controlling an on-screen image. Para. 84, describes: a computing system that may be used to implement computing system 612 used to track motion and gestures of a moving object (e.g., a hand, a wand, a remote controlled drone)); 
A head mounted display (HMD) device, (at least refer to fig. 1 and paragraph 25. Describes a mobile processing device 30 including a head mounted display device 32) comprising: 
a. A display, (at least refer to fig. 1 and paragraph 25. Describes a head mounted display device 32); 
b. The computing device comprising a processor, a memory, and a software application, (at least refer to fig. 6 and paragraph 59. Describes the computing system 12 may include hardware components and/or software components such that computing system 12 may be used to execute applications such as gaming applications, non-gaming applications. Computing system 612 may include a processor such as a standardized processor, a specialized processor, a microprocessor, or the like that may execute instructions stored on a processor readable storage device for performing the processes); 
c. The software application comprising a detection algorithm, a rendering algorithm, and a scripting algorithm, (at least refer to fig. 6-7 and paragraphs 62, 61. Describes for example, the user 18 may be tracked using the capture device 620 such that the gestures and/or movements of user 618 may be captured to animate an avatar or on-screen character and/or may be interpreted as controls that may be used to affect the application being executed by computer environment 612, such as controlling the display of an image (e.g., a 2D image or a 3D holographic image). Para. 61, describes: The audiovisual device 616 may receive the audiovisual signals from the computing system 612 and may then output the game or application visuals and/or audio associated with the audiovisual signals to the user 618); 
d. At least one camera configured to capture image data and transfer the image data to the computing device, (at least refer to fig. 6-7 and paragraphs 65, 73. Describes the capture device 620 may include a camera component 623. According to an example embodiment, the camera component 623 may be a depth camera that may capture a depth image of a scene. Para. 73, describes: capture device 620 may be in communication with the computing system 612 via a communication link 636); 
e. The computing device is configured to project the image data on the display, (at least refer to fig. 6 and paragraph 93. Describes the technology proposed for navigating holographic images can also be used to navigate images displayed on monitor 614 as well as other 2D and 3D images presented using other display devices); 
f. The camera is further configured to detect the tracking device and transfer tracking device data to the computing device, (at least refer to fig. 5, 7 and paragraphs 62, 84. Describes for example, the user 18 may be tracked using the capture device 620 such that the gestures and/or movements of user 618 may be captured to animate an avatar or on-screen character. Para. 84, describes: a computing system that may be used to implement computing system 612 used to track motion and gestures of a moving object (e.g., a hand, a wand, a remote controlled drone) and control/move an image based on the tracking of motion and gestures); 
g. the detection algorithm is configured to receive the tracking device data as input, (at least refer to fig. 8 and paragraph 84. Describes a computing system that may be used to implement computing system 612 used to track motion and gestures of a moving object (e.g., a hand, a wand, a remote controlled drone) and control/move an image based on the tracking of motion and gestures); 
h. The detection algorithm is further configured to process the tracking device data and output a software object comprising position, scale, rotation, and orientation of the tracking device, (at least refer to fig. 6-7 and paragraphs 62, 84. Describes for example, the user 18 may be tracked using the capture device 620 such that the gestures and/or movements of user 618 may be captured to animate an avatar or on-screen character. Para. 84, describes: a computing system that may be used to implement computing system 612 used to track motion and gestures of a moving object (e.g., a hand, a wand, a remote controlled drone) and control/move an image based on the tracking of motion and gestures); 
i. The rendering algorithm is configured to receive the software object as input, (at least refer to fig. 6, 10 and paragraphs 62, 99. Describes for example, the user 18 may be tracked using the capture device 620 such that the gestures and/or movements of user 618 may be captured to animate an avatar or on-screen character and/or may be interpreted as controls that may be used to affect the application being executed by computer environment 612, such as controlling the display of an image. Para. 99, describes: The display system can be a video monitor, a projector, a video driver circuit configured to be in communication with the video monitor or projector, a head mounted display device that presents a mixed reality environment or another apparatus cable for providing a visual presentation);
j. The rendering algorithm is further configured to output a tracking device image comprising a translated, scaled, and rotated three-dimensional (3D) model on a transparent background, (at least refer to fig. 6, 10 and paragraphs 62, 102. Describes for example, the user 18 may be tracked using the capture device 620 such that the gestures and/or movements of user 618 may be captured to animate an avatar or on-screen character and/or may be interpreted as controls that may be used to affect the application being executed by computer environment 612, such as controlling the display of an image (e.g., a 2D image or a 3D holographic image). Para. 102, describes: the system creates a virtual shape at the location of the recognized gesture. That virtual shape that is created in step 1010 has at least one dimension. A shape is the form of an object or its external boundary, outline or external surface, as opposed to other properties such as color, texture or material composition); and 
k. Wherein the 3D model is superimposed over the image data on the display, (at least refer to fig. 11 and paragraph 105. Describes the system projects a virtual three dimensional holographic image into a view of the real world (the mixed reality environment) using a see through head mounted display device so that the 3D holographic image is visible through the head mounted display device).
Hastings does not disclose:
The tracking device comprising a plurality of light emitting diodes (LEDs); 
Wherein the plurality of LEDs are placed at right angles to each other;
Gaston teaches:
The tracking device comprising a plurality of light emitting diodes (LEDs), (at least refer to fig. 6-7 and column 9, line 56-60. Describes for example, wireless tracking may use a set of anchors or lighthouses 107A-B that are placed around the perimeter of environment 100A and/or one or more peripheral devices 106 (e.g., controllers, joysticks, etc.) or tags 110 that are tracked. Column 17, line 27-34, describes: SLAM or IR emitters mounted on HMD 102 shine a pairing code to the peripheral(s). For example, in the case of multiple peripheral(s), IR LEDs corresponding to right and left sides may shine different pairing codes);
The two references are analogous art because they both relate with the same field of invention of mixed reality system.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate LEDs in the controlling device as taught by Gatson with the head mount display functionality as disclose by Hastings. The motivation to combine the Gatson reference is to establish communication channel by transmitting pairing code between devices.
Gaston does not teach:
Wherein the plurality of LEDs are placed at right angles to each other;
It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987)
Regarding claim 2, Hastings discloses:
Wherein the scripting algorithm is configured to: i. anchor the 3D model to any point relative to the tracking device position; ii. animate the 3D model; and iii. enable the 3D model to speak or provide other audio feedback according to scripts, input from a user, or artificial intelligence.
Regarding claim 3, Hastings discloses:
Wherein the at least one camera comprises a plurality of cameras, (at least refer to fig. 2 and paragraph 41. Describes camera interface 216 provides an interface to the two forward-facing cameras 112).
Regarding claim 4, Hastings discloses:
Wherein the display comprises a screen panel, (at least refer to fig. 6 and paragraph 93. Describes the technology proposed for navigating holographic images can also be used to navigate images displayed on monitor 614).
Regarding claim 5, Hastings discloses:
Wherein the tracking device further comprises:
a. an additional bank of LEDs enabling multiplexing; and 
b. wherein the tracking device is configured to transmit data to the computing device via optical modulation
Regarding claim 7, Hastings does not disclose:
Wherein the tracking device is configured to transmit and receive data from the computing device via radio frequency (RF) transmission.
Gaston teach:
Wherein the tracking device is configured to transmit and receive data from the computing device via radio frequency (RF) transmission, (at least refer to fig. 6-7 and column 2, line 58-63. Describes receive a pairing code from the peripheral device via a first communication channel; transmit an indication of the pairing code to the peripheral device via a second communication channel; and pair the peripheral device to the HMD. Column 15, line 58-63. Describes establishes a communication handshake over a Radio Frequency (RF) communication channel between HMD 102 and peripheral device 106 using that pairing code)
Regarding claim 7, refer to the motivation of claim 1.
Regarding claim 8, Hastings does not disclose:
Wherein the RF transmission is Bluetooth.
Gaston teach:
Wherein the RF transmission is Bluetooth, (at least refer to fig. 6-7 and column 15, line 59-63. Describes once peripheral device 106 receives a pairing code from HMD 102, it backchannels with HMD 102 or IHS 103 via another communication channel (e.g., Bluetooth, WiFi, etc.), and shares back the pairing code).
Regarding claim 8, refer to the motivation of claim 1.
Regarding claim 9, Hastings does not disclose:
Wherein the RF transmission is WiFi.
Gaston teach:
Wherein the RF transmission is WiFi, (at least refer to fig. 6-7 and column 15, line 59-63. Describes once peripheral device 106 receives a pairing code from HMD 102, it backchannels with HMD 102 or IHS 103 via another communication channel (e.g., Bluetooth, WiFi, etc.), and shares back the pairing code).
Regarding claim 9, refer to the motivation of claim 1.
Regarding claim 11, Hastings discloses:
a. A gaming device, (at least refer to fig. 6 and paragraph 59. Describes a gaming system or console); 
b. The tracking device is mounted on top of a handle of the gaming device, (at least refer to fig. 1, 6 and paragraphs 57, 59. Describes a user wearing head mounted display device 32 may be holding or controlling a moving object. For example, the user may be holding a wand or controlling a drone aircraft. In these embodiments, tracking module 456 can be configured to track the moving object in order to continuously determine and record the location and orientation of the moving object. Para. 73, describes: capture device 620 may be in communication with the computing system 612 via a communication link 636. Where the camera is on top of the gaming system); and 
c. A 3D model of the gaming device is shown instead of the tracking device in the display of a user, (at least refer to fig. 11 and paragraph 105. Describes the system projects a virtual three dimensional holographic image into a view of the real world (the mixed reality environment) using a see through head mounted display device so that the 3D holographic image is visible through the head mounted display device).
Regarding claim 14, Hastings does not disclose:
Wherein the tracking device is configured to transmit data to the computing device via radio frequency (RF) transmission.
Gaston teach:
Wherein the tracking device is configured to transmit data to the computing device via radio frequency (RF) transmission, (at least refer to fig. 6-7 and column 2, line 58-63. Describes receive a pairing code from the peripheral device via a first communication channel; transmit an indication of the pairing code to the peripheral device via a second communication channel; and pair the peripheral device to the HMD. Column 15, line 58-63. Describes establishes a communication handshake over a Radio Frequency (RF) communication channel between HMD 102 and peripheral device 106 using that pairing code).
Regarding claim 14, refer to the motivation of claim 1.
Regarding claim 15, Hastings discloses:
a. A virtual pet, (at least refer to fig. 6 and paragraph 62. Describes animate an avatar or on-screen character. Wherein avatar is interpreted as a virtual pet); 
b. A 3D model of the virtual pet is shown instead of the tracking device in the display of a user, (at least refer to fig. 6 and paragraph 62. Describes for example, the user 18 may be tracked using the capture device 620 such that the gestures and/or movements of user 618 may be captured to animate an avatar or on-screen character and/or may be interpreted as controls that may be used to affect the application being executed by computer environment 612); and 
c. The user can interact with the virtual pet, (at least refer to fig. 6 and paragraph 62. Describes for example, the user 18 may be tracked using the capture device 620 such that the gestures and/or movements of user 618 may be captured to animate an avatar or on-screen character and/or may be interpreted as controls that may be used to affect the application being executed by computer environment 612).
Regarding claim 17, Hastings does not disclose:
Wherein the tracking device is configured to transmit data to the computing device via radio frequency (RF) transmission.
Gaston teach:
Wherein the tracking device is configured to transmit data to the computing device via radio frequency (RF) transmission, (at least refer to fig. 6-7 and column 2, line 58-63. Describes receive a pairing code from the peripheral device via a first communication channel; transmit an indication of the pairing code to the peripheral device via a second communication channel; and pair the peripheral device to the HMD. Column 15, line 58-63. Describes establishes a communication handshake over a Radio Frequency (RF) communication channel between HMD 102 and peripheral device 106 using that pairing code).
Regarding claim 17, refer to the motivation of claim 1.
Regarding claim 20, Hastings discloses:
Wherein the tracking device is mounted, (at least refer to fig. 1, 6 and paragraphs 57, 73. Describes a user wearing head mounted display device 32 may be holding or controlling a moving object. For example, the user may be holding a wand or controlling a drone aircraft. In these embodiments, tracking module 456 can be configured to track the moving object in order to continuously determine and record the location and orientation of the moving object. Para. 73, describes: capture device 620 may be in communication with the computing system 612 via a communication link 636).
Hastings and Gaston do not disclose:
Wherein the tracking device is mounted on a robot.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to integrate a tracking device with a robot, since it has been held that forming in one piece an article, which has formerly been formed in two pieces and put together, involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893).  The term “integral” is sufficiently broad to embrace constructions united by such means as fastening and welding.  In re Hotte, 177 USPQ 326, 328 (CCPA 1973).
Regarding claim 22, Hastings does not disclose:
Wherein the tracking device is configured to transmit data to the computing device via radio frequency (RF) transmission.
Gaston teach:
Wherein the tracking device is configured to transmit data to the computing device via radio frequency (RF) transmission, (at least refer to fig. 6-7 and column 2, line 58-63. Describes receive a pairing code from the peripheral device via a first communication channel; transmit an indication of the pairing code to the peripheral device via a second communication channel; and pair the peripheral device to the HMD. Column 15, line 58-63. Describes establishes a communication handshake over a Radio Frequency (RF) communication channel between HMD 102 and peripheral device 106 using that pairing code).
Regarding claim 22, refer to the motivation of claim 1.
Claim(s) 6, 13, 16, 18-19 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hastings et al (US Pub. 20180307397) in view of Gaston et al (US Patent NO. 10852828) in further view of Hamada et al (US Pub. 20120281849).
Regarding claim 13, Hastings and Gaston do not disclose:
A plurality of tracking devices and multiplexing.
Hamada teaches:
A plurality of tracking devices and multiplexing, (at least refer to fig. 1 and paragraph 27. Describes the timing with which signals are sent to each controller device 2 is scheduled differently, and communication with multiple controller devices 2 is performed with time-division multiplexing).
The three references are analogous art because they both relate with the same field of invention of information processing apparatus.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate multiplexing tracking device as taught by Hamada with the LEDs in the controlling device as taught by Gatson with the head mount display functionality as disclose by Hastings. The motivation to combine the Hamada reference is to provide streams of information over a communications link at the same time in the form of a single, complex signal.
Regarding claim 6, Hastings and Gaston do not disclose:
A small screen panel enabling multiplexing.
Hamada teaches:
A small screen panel enabling multiplexing, (at least refer to fig. 1 and paragraphs 27, 29. Describes the timing with which signals are sent to each controller device 2 is scheduled differently, and communication with multiple controller devices 2 is performed with time-division multiplexing. Para. 29, describes: The user specifies the operational objects on the screen, for example, by using these command keys 31a, 31b, 31c, and 31d).
Regarding claim 6, refer to the motivation of claim 13.
Regarding claim 16, Hastings discloses:
A plurality of virtual pets, (at least refer to fig. 6 and paragraph 62. Describes animate an avatar or on-screen character. Wherein avatar is interpreted as a virtual pet)
Hastings and Gaston do not disclose:
A plurality of virtual pets and multiplexing.
Hamada teaches:
Multiplexing, (at least refer to fig. 1 and paragraphs 27, 58. Describes the timing with which signals are sent to each controller device 2 is scheduled differently, and communication with multiple controller devices 2 is performed with time-division multiplexing. Para. 58, describes: the sound waveform signal inputted from the application program execution unit 51 are encoded, and the encoded waveform data is sent after multiplexing)
Regarding claim 16, refer to the motivation of claim 13.
Regarding claim 18, Hastings discloses:
a. A plurality of users, (at least refer to fig. 6 and paragraph 60. Describes the capture device 620 may be, for example, a camera that may be used to visually monitor one or more users, such as the user 618); 
each user to be separately identified by an avatar selected by the user, (at least refer to fig. 6 and paragraph 62. Describes for example, the user 18 may be tracked using the capture device 620 such that the gestures and/or movements of user 618 may be captured to animate an avatar or on-screen character and/or may be interpreted as controls that may be used to affect the application being executed by computer environment 612, such as controlling the display of an image. It is inherent that a user will be able to identify their selected avatar).
Hastings does not disclose:
b. Wherein each user wears a tracking device; and 
c. Multiplexing enables each user to be separately identified by an avatar selected by the user.
Gaston teaches:
b. Wherein each user wears a tracking device, (at least refer to fig. 10 and column 17, line 16-18. Describes users may be optionally instructed to hold all of the peripherals in front of them by holding their arms straight up and pressing the pair button. Line 24, describes: for example, in the case of multiple users wearing their own respective HMDs);
Gaston does not disclose:
Multiplexing enables each user to be separately identified by an avatar selected by the user.
Hamada teaches:
Multiplexing enables each user to be separately identified by the user, (at least refer to fig. 1 and paragraphs 56, 27. Describes the waveform data stored in correlation with the waveform identifiers specified by the application program execution unit 51 may be encoded and sent out. In this case, the input of sound waveform signals may be received from the application program execution unit 51, at which time the waveform signals indicated by the waveform data can be mixed and combined with the sound waveform signal and then encoded. Para. 27, describes: The timing with which signals are sent to each controller device 2 is scheduled differently, and communication with multiple controller devices 2 is performed with time-division multiplexing).
Regarding claim 18, refer to the motivation of claim 13.
Regarding claim 19, Hastings does not disclose:
Wherein the tracking device is configured to transmit data to the computing device via radio frequency (RF) transmission.
Gaston teach:
Wherein the tracking device is configured to transmit data to the computing device via radio frequency (RF) transmission, (at least refer to fig. 6-7 and column 2, line 58-63. Describes receive a pairing code from the peripheral device via a first communication channel; transmit an indication of the pairing code to the peripheral device via a second communication channel; and pair the peripheral device to the HMD. Column 15, line 58-63. Describes establishes a communication handshake over a Radio Frequency (RF) communication channel between HMD 102 and peripheral device 106 using that pairing code).
Regarding claim 19, refer to the motivation of claim 13.
Regarding claim 21, Hastings and Gaston do not disclose:
A plurality of tracking devices and multiplexing.
Hamada teaches:
A plurality of tracking devices and multiplexing, (at least refer to fig. 1 and paragraph 27. Describes the timing with which signals are sent to each controller device 2 is scheduled differently, and communication with multiple controller devices 2 is performed with time-division multiplexing).
Regarding claim 21, refer to the motivation of claim 13.
Claim(s) 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hastings et al (US Pub. 20180307397) in view of Gaston et al (US Patent NO. 10852828) in further view of Kumar (US Patent 10685488).
Regarding claim 10, Hastings and Gaston do not disclose:
a. The HMD device is connected to the Internet and linked to an online shopping account of a user; 
b. Wherein the user, while browsing a product on the Internet, can click a button and a 3D model of the product is sent to the HMD device, enabling the user to view the 3D model of the product in the user's home; and 
c. Wherein the user can move the 3D model of the product around the user's home.
Kumar teaches: 
The HMD device is connected to the Internet and linked to an online shopping account of a user, (at least refer to fig. 14A-F and column 63, line 10-15. Describes the device 1480 can beneficially be utilized in certain adult entertainment venues currently existing on the internet. For example, such a system may beneficially be utilized with an online dating service, or with online sex shows, or online Virtual Reality software enabling the interactivity between consenting adults); 
b. Wherein the user, while browsing a product on the Internet, can click a button and a 3D model of the product is sent to the HMD device, enabling the user to view the 3D model of the product in the user's home, (at least refer to fig. 14A-F and column 62, line 58-60. Describes the process then auto detects the toys 1482 (FIG. 14F) available to be played, and sets the 3D environment and starts the stimulation. Column 63, line 1-6. Describes with a remote controller, a remote user can alter the functional operational parameters of sex toy. For example, if the party at first location were presently operating sex toy using the manual controls for the device, the party at second position could alter the operating parameters, or magnitude of the functional operation); and 
c. Wherein the user can move the 3D model of the product around the user's home, (at least refer to fig. 1F and column 5, line 41-43. Describes wherein the game provides a virtual world with an avatar for the person, wherein the avatar moves based on the person's head movement).
The three references are analogous art because they both relate with the same field of invention of head mount display.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate internet browsing as taught by Kumar with the LEDs in the controlling device as taught by Gatson with the head mount display functionality as disclose by Hastings. The motivation to combine the Kumar reference is to provide interactive device for adult entertainment and interaction over a great distance.
Regarding claim 12, Hastings and Gaston do not disclose:
a. A sex toy device; 
b. The tracking device is mounted to the sex toy device; 
c. A 3D model of sexually explicit material is shown instead of the tracking device in the display of a user.
Kumar teaches:
A sex toy device, (at least refer to fig. 14A-F and column 64, line 58. Describes wireless interactive sex toy); 
b. The tracking device is mounted to the sex toy device, (at least refer to fig. 14A-F and column 63, line 28-31. Describes a penetration toy with sensor that, as a user inserts a body member or other object into the internal bore of the sensor, resistance is dropped to a short and one of the corresponding pair of detectors sense a short. column 63, line 16-17. Describes The system can track the time and/or frequency of use of the system by a user); 
c. A 3D model of sexually explicit material is shown instead of the tracking device in the display of a user, (at least refer to fig. 14A-F and column 63, line 28-60. Describes a penetration toy with sensor that, as a user inserts a body member or other object into the internal bore of the sensor, resistance is dropped to a short and one of the corresponding pair of detectors sense a short. As the finger is inserted into the opening, a plurality of sensors detect the depth of insertion and causes the sexually explicit video to switch to a sequence where the video shows the actress being increasing excited. The computer can be programmed to display movie-sequence depicting erotic images which may, for example, mirror the patient's actions in response to tactile stimulation of the appliance).
Regarding claim 12, refer to the motivation of claim 10.
Allowable Subject Matter
Claims 5 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFEDAYO B ILUYOMADE whose telephone number is (571)270-7118. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IFEDAYO B ILUYOMADE/Primary Examiner, Art Unit 2624                                                                                                                                                                                                        09/09/2022